Citation Nr: 0702265	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
strain.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right wrist disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
upper quadrant pain with gall bladder wall thickening.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for neck strain, right wrist 
disability, migraine headaches, and right upper quadrant pain 
with gall bladder wall thickening, finding that the veteran 
had not submitted new and material evidence to reopen the 
claims.  The RO subsequently reopened the service connection 
claim for neck strain, but denied the issue on the merits.  
Irrespective of the RO's actions, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The veteran requested a Board hearing on her VA-
Form 9 dated in March 2005, but later withdrew the request.

The issues of service connection for a right wrist disability 
and right upper quadrant pain with gall bladder wall 
thickening are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for neck strain, a right wrist disability, 
migraine headaches, and right upper quadrant pain with gall 
bladder wall thickening in August 1994 on the basis that 
findings of neck strain in service were not shown to be a 
permanent residual disability; wrist pain in service did not 
have a diagnosed pathology; there was no evidence of ongoing 
symptomatology associated with headaches; and no chronic 
pathology associated with the gall bladder disorder was 
diagnosed.  The veteran received timely notice of the 
determinations; he did not appeal.

2.  Evidence received since the August 1994 rating decision 
is not duplicative, cumulative, or redundant of evidence 
previously considered, relates to the pertinent unestablished 
facts necessary to substantiate the service connection claims 
for neck strain, right wrist disability, migraine headaches, 
and right upper quadrant pain with gall bladder wall 
thickening.  The newly received evidence also raises a 
reasonable possibility of substantiating the claims. 

3.  Resolving all doubt in the veteran's favor, the competent 
medical evidence shows the veteran's current neck strain is 
related to service.

4.  Resolving all doubt in the veteran's favor, the competent 
medical evidence shows the veteran's migraine headaches are 
related to service.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying service connection 
for neck strain, right wrist disability, migraine headaches, 
and right upper quadrant pain with gall bladder wall 
thickening, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
August 1994 rating decision, the service connection claims 
for neck strain, right wrist disability, migraine headaches, 
and right upper quadrant pain with gall bladder wall 
thickening are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

3.  The veteran's neck strain was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  The veteran's migraine headaches were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The Board has considered the veteran's claims to reopen 
service connection for neck strain, right wrist disability, 
migraine headaches, and right upper quadrant pain, as well as 
entitlement to service connection on the merits for neck 
strain and migraine headaches, with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome below, however, no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  

II.  New and material evidence

The RO originally denied service connection for neck spasms, 
right wrist disability, migraine headaches, and right upper 
quadrant pain with gallbladder wall thickening in an August 
1994 rating decision.  The RO notified the veteran of the 
denials, but the veteran did not initiate an appeal.  
Therefore, the RO's August 1994 decision is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2006).

The veteran now seeks to reopen the service connection 
claims.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition. 38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

(a) Neck strain

The RO initially denied service connection for neck strain in 
the August 1994 rating decision because the findings of neck 
strain in service were not shown to be a permanent residual 
disability.  Evidence of record at the time consisted of 
service medical records, which showed the veteran fell in 
service and had complaints of neck pain and findings of neck 
strain.

Evidence received since the August 1994 rating decision 
consists of Army and VA medical records dated from 1996 to 
2005 showing complaints of neck pain and findings of cervical 
spine strain and trapezius muscle strain.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the service 
connection claim for neck strain.  Specifically, the medical 
records show ongoing complaints of neck pain and continued 
findings of neck strain, which was cited as the reason for 
the previous denial of the claim.  The Board thus finds that 
these records constitute new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and the service connection 
claim for neck strain is reopened. 38 U.S.C.A. § 5108.




(b) Right wrist disability

The RO initially denied service connection for a right wrist 
disability in the August 1994 rating decision because the 
findings of wrist pain in service did not have a diagnosed 
pathology.  Evidence of record at the time consisted of 
service medical records, which showed complaints of wrist 
pain and findings of tendonitis and a palpated nodule over 
the extensor pollicis longus tendon.

Evidence received since the August 1994 rating decision 
consists of Army and VA medical records dated from 1998 to 
2005 showing findings of repetitive use injury to right 
wrist, a right wrist cyst, and early degenerative changes.   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the service 
connection claim for right wrist disability.  Specifically, 
the medical records show current disabling pathology related 
to the wrist, which was cited as the reason for the previous 
denial of the claim.  The Board thus finds that these records 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156(a); and the service connection claim for a 
right wrist disability is reopened. 38 U.S.C.A. § 5108.

(c) Migraine headaches

The RO initially denied service connection for migraine 
headaches in the August 1994 rating decision.  In denying the 
claim, the RO noted that service medical records showed 
complaints of headaches and assessments of probable vascular 
and contraction syndrome and migraine vascular headache, and 
were negative for subsequent complaints of headaches.  
Evidence of record at the time consisted of service medical 
records, which reflected the above-findings.

Evidence received since the August 1994 rating decision 
consists of Army and VA medical records dated from 2002 to 
2005 showing complaints of headaches and history of recurrent 
migraines.  

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the service 
connection claim for migraines.  Specifically, the medical 
records show ongoing complaints of headaches and continued 
findings of recurrent migraines.  It appears from the 
previous rating decision that the RO denied the claim because 
there was no evidence of ongoing symptomatology.  The Board 
thus finds that these records constitute new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and the 
service connection claim for migraines is reopened. 38 
U.S.C.A. § 5108.

(d) Right upper quadrant pain with gall bladder wall 
thickening

The RO initially denied service connection for right upper 
quadrant pain with gall bladder wall thickening in the August 
1994 rating decision because chronic pathology never was 
diagnosed.  Evidence of record at the time consisted of 
service medical records, which showed complaints of right 
upper quadrant pain of unknown etiology and one 1989 finding 
of probable acute gastroenteritis.  The 1989 report also 
notes that the veteran stated that she had a history of liver 
problems prior to service in 1985.

Evidence received since the August 1994 rating decision 
consists of Army medical records dated in 1999 and 2004 
showing complaints of abdominal pain.  The 2004 report noted 
that the veteran had an enlarged gall bladder but never had 
it removed.   

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the service 
connection claim for right upper quadrant pain with gall 
bladder wall thickening.  Specifically, the medical records 
show current disabling pathology related to complaints of 
stomach pain, which was cited as the reason for the previous 
denial of the claim.  The Board thus finds that these records 
constitute new and material evidence within the meaning of 38 
C.F.R. § 3.156(a); and the service connection claim for right 
upper quadrant pain with gall bladder wall thickening is 
reopened. 38 U.S.C.A. § 5108.

III.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Neck strain

The veteran seeks service connection for neck strain.

Initially, the record shows a current disability in the neck.  
Army medical records dated from 1996 to 2004 show findings of 
cervical spine strain and trapezius muscle strain.  

The next issue is whether there is evidence of any in-service 
incurrence of neck strain.  The service medical records show 
the veteran fell and hit her head in September 1990 and 
sought treatment in the emergency room for neck pain.  She 
also reported that she could not turn her head.  Physical 
examination revealed slight spasm and tenderness at the left 
strenocleidomastoid muscle.  The impression was cervical 
strain.

As the record shows a current neck disability and in-service 
findings of neck strain, the determinative issue becomes 
whether the two are related.

Two years after service, a September 1996 Army medical record 
shows a diagnosis of cervical spine strain with recurrent 
pain.  The report noted that the veteran fell and hit her 
head in 1990 and had several recurrences of pain in her neck.  

A January 1998 Army medical record shows an assessment of 
strain to the neck.  It was noted that the veteran received 
trauma to the head posteriorly after falling in the barracks 
and had recurrent pain in the cervical spine area, occurring 
one to two times per week.  An October 1998 medical record 
shows complaints of neck pain and spasms.  

In September 2002, an Army medical record shows complaints of 
neck pain for many years.  The veteran indicated that she 
wondered if it had something to do with her fall when she hit 
her head many years ago.  The neck reportedly had full range 
of motion and diffuse post tenderness.

A January 2004 Army medical record shows complaints of 
chronic right sided neck pain since 1990, increased in the 
last three days with muscle tightness.  The assessment was 
trapezius muscle strain.  A March 2004 Army medical record 
shows an assessment of chronic neck pain.  An August 2004 
Army medical record notes that neck pain was found to be 
mechanically inconclusive.  VA medical records dated from 
March 2005 to April 2005 show continued complaints of neck 
pain since injury in 1990.

Upon review, the Board finds that the evidence shows a 
relationship between the current neck strain and service.  
Specifically, the medical findings show current findings of 
neck strain, an in-service injury resulting in an assessment 
of neck strain, and post-service findings of neck strain two 
years after service, as well as multiple complaints of neck 
pain and findings of neck strain since service.  The veteran 
is competent to testify as to her symptoms and the Board does 
not find reason to doubt her credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  There also is no medical evidence of 
any intercurrent injury to the neck since service.  As the 
evidence is relatively equally-balanced, all doubt is 
resolved in favor of the veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

For these reasons, service connection for neck strain is 
warranted.

(b) Migraine headaches

The veteran seeks service connection for migraine headaches.  

Initially, the record shows a current diagnosis of migraine 
headaches.  Current Army and VA medical records dated from 
September 2002 to November 2005 show findings of chronic 
headaches and history of recurrent migraines.  An April 2005 
nurse practitioner noted that the differentials for cause of 
the veteran's headaches included migraines.  

The next issue is whether there is evidence of any in-service 
incurrence of migraine headaches.  The service medical 
records show an assessment of muscle contraction headaches in 
September 1989.  The veteran reportedly had a one-week 
history of constant non-throbbing pain, perhaps worse over 
the right eye.  A September 1990 medical record notes that 
the veteran fell and hit her head.  A July 1992 medical 
record shows an assessment of migraine vascular headaches.  
Another health record mentions that the veteran was diagnosed 
with migraines in May 1992.

As the record shows current migraine headaches and in-service 
findings of migraine headaches, the determinative issue 
becomes whether these are related.  On an October 2005 VA 
medical record, the veteran reported that she had had daily 
headaches since she fell and hit her head in service in 1990.  
As noted, current Army and VA medical records also show a 
history of recurrent migraines.

Resolving all doubt, the Board finds that the evidence shows 
a relationship between the current migraine headaches and 
service.  Specifically, the medical evidence shows current 
findings of migraine headaches, in-service findings of muscle 
contraction and migraine headaches, in addition to an in-
service injury when the veteran hit her head, and a history 
of recurrent migraines and complaints of daily headaches 
since service.  The veteran is competent to testify as to her 
symptoms and the Board does not find reason to doubt her 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  There also 
is no medical evidence of any intercurrent injury to the 
head.  An examining physician questioned whether the 
headaches were due to teeth-grinding in September 2002.  VA 
medical records in 2004 also note muscle tension headaches; 
and an April 2005 VA nurse practitioner noted that the 
differentials for the veteran's headaches included tension.  
As the evidence is relatively equally-balanced, however, all 
doubt is resolved in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For these reasons, service connection for migraine headaches 
is warranted.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for neck strain; and entitlement 
to service connection for neck strain is granted, subject to 
the rules and payment of monetary benefits.

New and material evidence has been received to reopen the 
claim of service connection for migraine headaches; and 
entitlement to service connection for migraine headaches is 
granted, subject to the rules and payment of monetary 
benefits.

New and material evidence has been received to reopen the 
claim of service connection for a right wrist disability; and 
to this extent only the appeal is granted.

New and material evidence has been received to reopen the 
claim of service connection for right upper quadrant pain 
with gall bladder wall thickening; and to this extent only 
the appeal is granted.


REMAND

The veteran seeks service connection for a right wrist 
disability.  The record shows a current October 2005 finding 
of mild degenerative changes in the right wrist and a small 
ganglion cyst palpable on the dorsum of the right wrist.  The 
veteran complained that she had experienced wrist pain since 
1991.  Additional post-service records show a January 1998 
diagnosis of repetitive use injury to the right wrist and a 
September 2005 finding of right wrist pain.  

The service medical records show multiple complaints of right 
wrist pain from 1991 to 1992 with no history of trauma.  An 
April 1991 bone scan demonstrated slightly increased activity 
in the region of the distal right radius; the impression was 
probably normal limited bone scan.  A November 1991 bone scan 
noted that no fracture was seen.  An April 1992 medical 
record shows a palpated nodule over the extensor pollicis 
longus tendon and tendon irritation secondary to repeated 
wrist range of motion under stress.  In June 1992, the 
veteran was found to have possible extensor digitorum 
communis tendonitis with decrease in right hand function.  A 
November 1992 neuromusculoskeletal evaluation also showed a 
diagnosis of impingement with irritation of the extensor 
carpi radialis longus tendons.

As the record shows current mild degenerative changes in the 
right wrist and in-service findings of tendon irritation and 
right wrist pain, the determinative issue is whether these 
are related.  The veteran has not been afforded an 
appropriate VA examination for the purposes of securing the 
requisite medical opinion, regarding the service connection 
claim for a right wrist disability.  VA has the duty to 
secure an examination or opinion if there is competent 
evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.

A VA examination also is necessary for the service connection 
claim for right upper quadrant pain with gall bladder wall 
thickening.  Current medical records include a May 1999 Army 
medical record, showing complaints of vague abdominal pain; 
subsequent urinalysis showed a urinary tract infection.  An 
April 2004 Army medical record shows complaints of four to 
five stomach aches per month in the right upper quadrant for 
the past 13 years.  The report noted that the veteran had an 
esophagogastroduodenoscopy, which showed an enlarged gall 
bladder but that the gall bladder never was removed.  The 
pain reportedly was achy with no known irritating factors, 
relieved with curling up.  The assessment was intermittent 
right upper quadrant pain.  

The service medical records show multiple complaints of right 
upper quadrant pain.  A September 1992 ultrasound showed an 
impression of nonspecific minimal wall thickening of the 
gallbladder without other evidence of cholecystitis.  The 
veteran reportedly had a liver infection in 1985 and was 
diagnosed with Hepatitis, type unknown; and a February 1989 
screening note shows the veteran reported she had the same 
pain in the abdomen as she did in 1985.  The same report 
shows that complaints of pain in the right lower quadrant 
were assessed to be probably acute gastroenteritis.  A 
September 1992 medical record shows an assessment of right 
upper quadrant pain of unknown etiology and that the veteran 
had had complaints of recurrent history of crampy right upper 
quadrant pain since episode of Hepatitis (unknown type) in 
1985.

Upon review, the medical evidence is insufficient to decide 
this claim.  Specifically, it needs to be medically 
determined whether the veteran had a pre-existing disability 
causing her right upper quadrant pain; and if so, whether 
this disability was aggravated in service.  If not, it needs 
to be medically determined whether the veteran has any 
current disability associated with the right upper quadrant 
pain, and if so, whether this disability is related to 
service.  See 38 U.S.C.A. § 5103A(d).  

Finally, on substantive appeal, received in November 2005, 
the veteran stated, "[m]y doctor will submit a statement to 
support this claim."  The record is void of such evidence.  
Additional action is warranted in this regard as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask her to 
submit any evidence, to include medical 
statements, she might have that pertains 
to her right wrist disability and right 
upper quadrant pain with gall bladder wall 
thickening claims.  All attempts to secure 
the identified evidence, as well as any 
records obtained, should be associated 
with the claims file. 

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
her current right wrist disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that the 
veteran's current right wrist disability 
is related to any event in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
the right upper quadrant pain with gall 
bladder wall thickening.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should do the following:

(a)  Identify the veteran's current 
disability associated with the right upper 
quadrant pain with gall bladder wall 
thickening.  If a disability is not 
present, the examiner should state so.

(b)  Determine whether the veteran's 
current disability associated with the 
right upper quadrant pain with gall 
bladder wall thickening existed before 
service; and if so, determine whether this 
disability increased in severity beyond 
the natural progress of the 
disorder/disease in service.   

(c)  If the veteran's current disability 
did not exist prior to service, provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current disability 
associated with the right upper quadrant 
pain with gall bladder wall thickening is 
related to any event in service. 

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

4.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on her claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


